Title: To Benjamin Franklin from Jean-Guillaume Backhaus, with Franklin’s Note for a Reply, 7 February 1783
From: Backhaus, Jean-Guillaume,Franklin, Benjamin
To: Franklin, Benjamin


Monseigneur,
à Hannovre ce 7. fevr. 1783.
J’ai l’honneur de feliciter Vôtre Excellence de la paix glorieuse, qui vient être conclue, & dont l’histoire èternisera Vôtre nom très réspectable & Vos insignes merites.
A Son rétour me vinrent quelques considerations en égard de l’Armée des Etats Souvrains de l’Amerique Septentrionale, les quelles mon Zêle m’inspira, & ma confiance réspectueuse aux gracieux faveurs de Vôtre Excellence m’engage d’exposer ici très humblement. Elle est formée d’indigênes que le patriotisme a armé & qui Sont rappellés par la paix à leurs occupations ordinaires lesquelles ils ne Sauroient abandonner Sans faire une perte notable à leurs compatriotes.
Mais puisqu’il Sera necessaire d’entretenir un Corps d’armée, il paroit profitable d’y faire entrer des Etrangers, qui remplaceroient autant d’indigênes augmenteröient l’industrie, & dont la posterité—Si l’on ne les empeche pas de Se marier, ce qui les oblige à une plus grande fidelité & au Soin de leur famille profitable au public—fourniroit nombre de natifs.
Les Trouppes allemandes, qui ont Servi contre Les Etats Souvrains durant la guerre passée, Sont accoutumées au Climat & à la nourriture, habillées, armées & exercées. Le Prince Marggrave d’Anspac en a fait Transporter pour payer des Subsides les dêttes de feu son pere, qui en a chargé Son païs par des depenses enormes pour la fauconnerie des housards. Il ne Se consolera de voir cesser Ses Subsides avant de S’étre entierement dechargé de ces dêttes, que par l’idée que la paix y ait mise Ses trouppes hors de fonction.
A leur rétour il ne lui reste qu’à les reformer & a garder leurs armes au l’arsenal, jusqu’a ce qu’après Sa mort S. M. Prussienne trouve bon de les en rétirer.
Le Prince de Waldec, dont la revenue principale font les Eaux de Pyrmont, Se trouve dans le même cas, & je crois d’y pouvoir ajouter celui d’Anhalt Zerbst. Ils ne Seront pas éloignés de vendre leurs régiments, lesquels il leur faudroit réformer à leur rétour, Sans aucun dédomagement, ce qui plongéroit bien de gens, dont leurs païs abondent, dans la misêre.

Ayant de mes amis aux conseils des Princes d’Anspac & de Waldec, j’offre mes très humbles Services pour entamer cette negociation, qui n’est pas Sans exemple, vû que la cour d’Hannovre a acheté l’an 1760 un Regiment d’Infanterie du Duc de Saxe Gotha, qui garde Son nom. L’avantage qui en Suivra, est, que l’on Sauroit établir une levée perpetuelle de récrues pour ces regiments allemands dans les Cercles de la Franconie, de la Suabe & du Rhin, & veritablement à les augmentér Successivement de plusieurs bataillons.
Il n’y a païs au monde qui Soit Si facile à cette permission & je me charge avec mille plaisirs du plan & de l’arrangement de Son execution, ayant la parfaite connoissance de ces cercles. Mon depart d’ici Se tardant jusqu’aux Paques, j’abandonne très humblement à Vôtre Excellence de Se Servir de l’addresse, que j’ai donné l’autrefois à Hambourg, ou de me faire écrire directement ici, si Elle me fait la grace d’une reponse.
C’est avec le plus profond respect que j’ai l’honneur d’être Monseigneur De Vôtre Excellence le très humble & très Soumis Serviteur
Jean Guillaume BackhausDocteur en Droits
 
Endorsed: That It is probable that the United States will not keep up a Standing Army, having every where a well disciplin’d Militia. That many of the Germans have already deserted the English Colours & settled in the Country, and it is probable most of them will do the same rather than return to Europe. That I am not authoriz’d to set on foot any such Negociations. Am however oblig’d to him for his good Will to our Service, & request he would accept my Thanks.
